Citation Nr: 1730087	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a respiratory disorder, to include bronchitis.  

4.  Entitlement to service connection for left eye sickle cell retinopathy.  

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	C. Kemmerly, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to July 2003.  The Veteran also had additional service in the National Guard, to include active duty for training or for special work from August to November 1997, September to October 2005, and January 7 to January 21, 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO): a February 2010 rating decision of the RO in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for left eye sickle cell retinopathy; and an April 2011 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for PTSD, major depression, back pain, hypertension, and respiratory problems.  All of the matters on appeal are currently assigned to the Montgomery, Alabama RO.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the proceeding is associated with the claims file.  

These matters were previously before the Board in April 2015, when it reopened each of the instant claims for service connection and remanded them for additional development.  Subsequently, the claim for PTSD was granted in a September 2016 rating decision.
The Board observes that the Veteran, through his attorney, submitted additional medical evidence in May 2017 that has not been considered by the Agency of Original Jurisdiction (AOJ).  Given that the medical evidence was submitted along with a signed statement waiving initial review of the evidence by the AOJ, the Board concludes that it may proceed to adjudicate the instant claims.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for left eye sickle cell retinopathy and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's depressive disorder manifested in, or was otherwise caused by, his active military service.  

2.  The Veteran's hypertension clearly and unmistakably preexisted the Veteran's period of active duty service from February 2003 to July 2003.  However, it is not shown by clear and unmistakable evidence that his hypertension was not aggravated by service.  

3.  The preponderance of the evidence is against a finding that the Veteran has had a current diagnosis of chronic bronchitis at any time during the pendency of the appeal.  

4.  The preponderance of the evidence is against a finding that the Veteran has a chronic respiratory disorder that initially manifested in service or is otherwise etiologically related to active military service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a depressive disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).  

3.  The criteria for entitlement to service connection for a respiratory disorder, to include bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board remanded the Veteran's claims for service connection for a respiratory disorder, hypertension, and depressive disorder for additional development in April 2015.  In pertinent part, the AOJ was instructed to contact the Veteran to ask him to identify any outstanding treatment records that were not already of record and to schedule the Veteran for VA examinations to address the nature and etiology of his claimed disabilities.  With respect to the Veteran's respiratory disorder claim specifically, the examiner was asked to address 2009 treatment records reflecting a diagnosis of bronchitis and a finding of moderate increase in airway resistance based on pulmonary function testing (PFT).  As for the Veteran's hypertension claim, the examiner was specifically asked to address the Veteran's statements that he was not on medication for hypertension until he was deployed overseas, in addition to a November 2010 treatment record showing a blood pressure reading of 158/98.  

Following the Board's remand order, the AOJ sent the Veteran a letter in March 2016 requesting that he identify any outstanding treatment, and if applicable, that he complete a release form authorizing VA to obtain any relevant private medical records.  Following the Board's remand order, the AOJ obtained outstanding VA treatment records from the Biloxi and Central Alabama VA Medical Centers.  The Veteran submitted additional private medical evidence in May 2017.  

The Veteran was also afforded VA respiratory conditions, hypertension, and PTSD examinations in June 2016.  A review of the examination reports reflects that the examiners reviewed the claims file, including pertinent medical history, conducted examinations of the Veteran, and offered medical opinions based on examination, the Veteran's medical history, and the examiners' clinical expertise.  Additionally, the examination reports demonstrate that the examiners considered the medical treatment records and contentions that were specifically noted in the Board's April 2015 remand order.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As an initial matter, as the Board is granting the Veteran's claims for service connection for depressive disorder and for hypertension, VA's duties to notify and to assist are deemed fully satisfied with respect to these claims, and there is no prejudice to the Veteran in proceeding to decide these issues on appeal.  

As for the Veteran's claim for service connection for a respiratory disorder, the RO provided pre-adjudication notice, by letter, in March 2010.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records and identified private medical treatment records have been associated with the record.  The Veteran was also afforded a VA respiratory conditions examination in June 2016.  A review of the examination report indicates that the examiner reviewed the Veteran's medical records, conducted an examination of the Veteran, and offered medical opinions based on examination of the Veteran, his medical history, and the examiner's clinical expertise.  Therefore, the examination report is thorough and adequate, and an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

In general, a veteran is considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on his entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  Evidence of a veteran being asymptomatic upon entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation; instead, the evidence must establish that the preexisting condition worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Depressive Disorder: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for depressive disorder.  As reflected in a June 2009 statement from the Veteran, he maintained that his psychiatric disorder is the result of his constant fear of bombs or live rounds during his tour of duty in Jordan in 2003.  In the alternative, he has suggested that his psychiatric disorder might be the result of being exposed to death, to include floating caskets that he had to handle, while responding to Hurricane Rita.  As an initial matter, the Board notes that during the course of the appeal, the Veteran was granted service connection for PTSD, effective February 16, 2010, the date of his service connection claim.  Moreover, as the Board provided in its April 2015 remand order, the Veteran's claims for service connection for PTSD and for major depressive disorder essentially constituted a claim for service connection for all of his psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-9 (2009).  

The Veteran was afforded a VA examination in June 2016, during which the examiner gave a diagnosis of PTSD and opined that the Veteran had no other diagnosed mental disorders.  The Veteran's PTSD was attributed to his in-service stressor related to fear of hostile military or terrorist activity.  The symptoms associated with the Veteran's PTSD included depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

A review of the Veteran's VA treatment records shows that from 2009 to 2016, the Veteran's VA psychologist has diagnosed him with both PTSD and depressive disorder.  These diagnoses appear to be based on symptoms such as depressed mood, difficulty in the context of work relationships, and issues regarding motivation.  

The Board acknowledges that the June 2016 examiner did not render a diagnosis of depressive disorder.  However, particularly when considering the fact that the diagnoses of both PTSD and depressive disorder, as reflected in the Veteran's VA treatment records, were made by the Veteran's psychologist of several years, the Board finds the treatment records to be highly probative with respect to the diagnoses that pertain to the Veteran's psychiatric condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  Thus, in light of the noted diagnoses of depressive disorder, the evidence is at least in relative equipoise with respect to the question of whether the Veteran has a current diagnosis of depressive disorder, and the Shedden element of a current disability has been met.  See 381 F.3d at 1167.  

In addition, the June 2016 VA examination report, particularly when considered along with the Veteran's VA mental health treatment records, supports a finding that both the Veteran's PTSD and depressive disorder are related to the Veteran's active military service.  Specifically, the June 2016 examiner linked the Veteran's PTSD, which included the symptom of depressed mood, to his in-service stressor of being exposed to bombs and rocket attacks.  Given that the examiner considered his examination of the Veteran, the Veteran's medical treatment records, and his clinical expertise as a psychologist, the June 2016 examination report is both reliable and probative with respect to the question of whether the Veteran's acquired psychiatric disorder manifested during, or was otherwise caused by, his active military service.  See Nieves-Rodriguez, 22 Vet. App. at 301-04.  

Thus, when considering the Veteran's history of being diagnosed with both PTSD and depressive disorder, and the June 2016 VA examination report that attributes the Veteran's psychiatric disorder to his active military service, the Board finds that at the very least, the evidence of record is in relative equipoise.  As such, the Board affords the Veteran the benefit of the doubt and concludes that service connection for depressive disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  


	Hypertension: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for hypertension.  As reflected in his July 2014 hearing testimony, the Veteran essentially claims that his pre-existing hypertension was aggravated during his period of active duty service from February 2003 to July 2003, as he was not required to take blood pressure medication until he was deployed overseas.  

An August 1997 report of medical examination on entrance into service shows that the Veteran was clinically evaluated as normal.  There were no noted defects or diagnoses, and his blood pressure reading was 136/88.  The Veteran's service treatment records include annual medical certificates dated in April 1998, August 1998, October 1998, and October 1999, which indicate that he denied current medical problems, being treated or seen by a physician, or taking any medication.  

According to a February 2000 report of medical examination for reserves purposes, the Veteran was clinically evaluated as normal except for a tattoo.  However, his blood pressure was measured at 160/98, and the summary of defects and diagnoses included a notation to "recheck blood pressure."  

In a July 2002 report of medical history for purposes of reserves service, the Veteran affirmed a history of high blood pressure.  The physician wrote that the Veteran was prescribed 90 mg. of Adalat per day for hypertension in the comments section.  There is no corresponding report of medical examination.  

A February 2003 service treatment record indicates that the Veteran's right arm blood pressure was measured at 170/104, and the assessment was high blood pressure.  The treatment plan was to continue medications and to complete a five-day blood pressure check.  Three blood pressure readings were taken between February 18 and February 20, 2003, which showed systolic blood pressure measurements between 158 and 192, and diastolic blood pressure measurements between 104 and 118.  Blood pressure measurements were also taken between March 5 and March 11, 2003, which showed systolic blood pressure measurements between 142 and 160, and diastolic blood pressure measurements between 88 and 120.  A March 13, 2003 service treatment includes an assessment of hypertension, poorly controlled.  

A March 2003 internal medicine consult indicates that the Veteran was referred for evaluation of his untreated hypertension to determine whether he was deployable.  It was noted that his blood pressure measured 187/110, that he had a history of hypertension for about five years, and that he was off medications.  The impression was stage III hypertension, along with a notation that the Veteran was non-deployable pending blood pressure control. The Veteran was to begin taking Adalat (60 mg. per day).  A March 19, 2003 DD Form 2807-1 provides that although the Veteran was previously non-deployable due to uncontrolled blood pressure, he was now deployable due to his hypertension being controlled.  

According to a July 2003 report of medical examination on separation from service, the Veteran was clinically evaluated as normal except for tattoos.  His blood pressure was measured at 177/105 and 170/09, and he was taking 90 mg. of Adalat daily for his hypertension.  The summary of defects and diagnoses lists hypertension, stable, not considered disabling.  

VA and private treatment records dated between 2003 and 2016 reflect continued treatment for hypertension.  On various occasions, his blood pressure was characterized as uncontrolled or poorly controlled, such as a May 2005 private treatment record from Dr. Kidd, which noted a blood pressure measurement of 164/114; a January 2006 private treatment record from the Cardiology Associates, which included a blood pressure measurement of 142/100; a June 2006 treatment record from the Cardiology Associates; a November 2008 reserves service treatment record, which noted that the Veteran's blood pressure was 152/118 and that he had been on three antihypertensive medications in the past; an August 2011 VA hematology note; and a July 2012 VA hematology note, which includes an assessment of hypertension, not adequately controlled on triple medications.  

The Veteran was afforded a VA hypertension examination in June 2016.  According to the examination report, the Veteran was diagnosed with hypertension in 2002, which pre-existed his active duty military service.  The Veteran discussed the history of his hypertension, including his history of being initially "undeployable" in 2003 on account of his high blood pressure.  The Veteran was then placed on blood pressure medication for the first time.  The Veteran indicated that while he was overseas, he experienced dizziness, and when he went to sick call, he was told his blood pressure was high.  He was reportedly advised to continue his blood pressure medication regimen.  The Veteran discussed his history of blood pressure management, and indicated that since his initial hypertension diagnosis, his blood pressure medications have been increased incrementally from one to four pills.  At the examination, the Veteran's blood pressure measurements were 149/99, 145/91, and 168/98, with an average reading of 154/96.  It was noted that the Veteran's elevated blood pressure readings on examination were not consistent with his usually stable and well-controlled serial blood pressure measurements from 2013 to 2016, based on the Veteran's VA treatment records.  

The examination report provides that the Veteran's treatment plan included taking continuous medication for his hypertension.  The Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more.  It was unknown whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three different days.  

According to the examiner, the Veteran's hypertension clearly and unmistakably existed prior to service given the July 2002 report of medical history, which clearly indicated that a diagnosis of hypertension preexisted the Veteran's February 2003 entrance into active duty service.  The examiner provided that based on a thorough review of the Veteran's service treatment records, there was no objective medical evidence of hypertension being aggravated beyond its natural progression.  The examiner specifically addressed a November 2010 University of South Alabama treatment record showing a blood pressure reading of 158/98, and he wrote that this elevated reading was due to noncompliance, as the treatment record indicated that the Veteran had not taken his antihypertensive medications that morning.  The examiner addressed the fact that the Veteran has required additional medications to optimize his blood pressure control over the years, but wrote that this was due to natural age and progressive weight gain.  The examiner added that other hypertension risk factors include strong family (father with hypertension) and genetic factors, diet (high sodium), and physical inactivity.  

Here, there is no entrance report of medical examination that pertains to the Veteran's period of active duty service from February 2003 to July 2003.  Thus, there is no noted diagnosis of hypertension on entrance into active duty in February 2003.  Accordingly, the Board finds that the presumption of soundness is also not for application.  This is because the Veteran was not provided with an entrance examination prior to this period of active service and without an entrance examination, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (stating that "[p]lainly, [38 U.S.C.A. § 1111 ] requires that there be an examination prior to entry into the period of service on which the claim is based...In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based").

As stated, the Board has concluded that the Veteran had hypertension that preexisted his active service.  The next question is whether the disability is shown to have increased in severity during either period of service.  If so, service connection is warranted unless there is evidence that clearly and unmistakably demonstrates that the disability was not aggravated by active service beyond the natural progress of the disorder.  

As the Veteran reported at his July 2014 Board hearing, and at his June 2016 VA examination, he was initially non-deployable during this period of service on account of his hypertension, and he did not take blood pressure medication prior to his 2003 deployment.  As reflected above, the Veteran's service treatment records from period of active service in 2003 show assessments of poorly controlled hypertension, in addition to questions as to his deployability on account of his hypertension.  Additionally, the Veteran is competent to report on factors such as medical history.  See Layno, 6 Vet. App. 465.  In this regard, consistent with the Veteran's report that he was not taking blood pressure medication prior to his deployment (or being determined "deployable"), the March 2003 internal medicine consult provides that the Veteran was "off meds" for his "untreated" hypertension.  Thus there is evidence that the Veteran's hypertension increased in severity during his period of active service.

The Board has considered the June 2016 examiner's opinion that there is no objective evidence of hypertension aggravation beyond its natural progression, and that the increase in the Veteran's hypertension medication over the years has likely been due to natural age and progressive weight gain, in addition to other possible hypertension risk factors, such as family/genetic history, diet, and physical inactivity.  However, upon consideration of the above-noted evidence, the Board cannot conclude that the record supports a finding that the Veteran's hypertension was clearly and unmistakably not aggravated by service.  In essence, the high evidentiary threshold for denying the Veteran's claim has not been met.  Although the examiner offered possible reasons for the increase in the Veteran's hypertension medication over the years, such as aging and weight gain, it does not clearly and unmistakably show that any worsening of the Veteran's hypertension during service was due to the natural progress of the disease.  Accordingly, the Board concludes that service connection for the Veteran's hypertension is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  

	Respiratory Disorder: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for a respiratory disorder.  At his July 2014 Board videoconference hearing, the Veteran indicated that he had been diagnosed with bronchitis, and he discussed that pulmonary function testing demonstrated decreased values.  

In an August 1997 report of medical history on entrance into service, the Veteran denied any history of respiratory symptoms.  In a corresponding report of medical examination, he was clinically evaluated as normal, and there were no noted defects or diagnoses.  A July 2002 periodic report of medical history indicates that the Veteran denied any history of respiratory symptoms.  A July 2003 report of medical examination on separation from service indicates that the Veteran was clinically evaluated as normal with respect to his respiratory system.  The Board observes that the Veteran's service treatment records show no complaints related to, or treatment for, respiratory symptoms.  
According to a May 2005 treatment record from Dr. Kidd, the Veteran complained of becoming short of breath while running.  It was noted that there was no associated chest pain and that the Veteran did not have a previous history of respiratory problems.  On physical examination, his lungs were clear.  The assessment was "shortness of breath, question etiology."  The treatment plan included completing a stress test.  According to the May 2005 report, it was an electrocardiographically and clinically negative stress test.  

A November 2005 private tomography study of the Veteran's chest showed no infiltration or consolidations.  The lung fields were clear, and the pleural spaces were intact.  The impression was normal computerized tomography study of chest.  December 2005, January 2006, and March 2006 private treatment records from the Cardiology Associates showed that the Veteran denied any chest pain or shortness of breath.  

A November 2006 private treatment record from the Jackson Medical Center shows that the Veteran complained of cough, cold, and congestion symptoms.  The impressions included bronchitis.  The Veteran also complained of cold symptoms in March 2007, and the impression was bronchitis.  

January 2009 treatment records from Jackson Medical Center indicate that the Veteran was admitted overnight for chest pain and was discharged the next day.  An initial EKG showed some cardiovascular abnormality.  According to a chest X-ray report, the Veteran's lungs were well-expanded and clear, and there were no acute cardiopulmonary findings.  The final diagnosis on discharge was chest pain, myocardial infarction ruled out, hypertension, GERD/gastritis.  

A February 2009 private treatment record from the Jackson Medical Center shows that the Veteran complained of a cough, congestion, and cold-type symptoms for two to three days.  The impression was bronchitis.  

At a July 2009 VA primary care treatment, the Veteran denied symptoms such as shortness of breath, cough, or chest pains.  

Private treatment records from the University of South Alabama Hospital show that pulmonary function testing (PFT) was performed in October 2009 due to complaints of dyspnea on exertion.  The impressions listed on the PFT report are no airflow obstruction; no restrictive physiology; no gas transfer defect; moderate increase in airway resistance, which improved with the administration of inhaled bronchodilators; and arterial blood gases showed normal oxygenation.  

A September 2010 VA primary care note indicates that the Veteran denied symptoms such as cough, chest pain, and dyspnea.  On examination, his lungs were within normal limits.  

According to a December 2010 private treatment record from the University of South Alabama, the Veteran reported chest tightness and shortness of breath with running.  On physical examination, there was audible wheezing with force on expiration.  There were no respiratory assessments noted.  

An August 2011 VA hematology note indicates that the Veteran reported slight chest pain that would last for three to five minutes that was not associated with activity.  No respiratory assessments were listed, but it was noted that the Veteran should not sprint or perform anaerobic exercise.  An August 2011 VA primary care note provides that the Veteran's lungs were clear.  There were no rales, rhonchi, or wheezes on physical examination.  According to an August 2011 VA chest X-ray report, the Veteran's lung fields were clear of acute infiltrate, and there was no pleural effusion.  The impression was unremarkable baseline chest.  A February 2012 VA chest X-ray report also showed that the lungs were clear, and the impression was no acute disease of the chest.  

A July 2012 VA hematology note indicates that the Veteran reported shortness of breath while climbing stair or walking, and he stated that this had only started during the preceding few weeks.  The impressions included dyspnea, check echocardiogram for LV hypertrophy, diastolic, and systolic function.  As set forth in a December 2012 VA primary care note, the Veteran complained of on/off, mostly non-exertional, left-sided chest pain since 2010 that was worse over the past month, and that would last for less than five minutes in duration.  He also reported dyspnea on exertion after climbing one flight of stairs for a few months, but no chest pain.  On examination, the Veteran's chest was clear to auscultation.  The assessments included atypical chest pains and dyspnea on exertion.  

A February 2014 VA primary care note lists dyspnea since 2011 or 2012, both on exertion (a flight of stairs) and sometimes at rest, in addition to left-sided chest pain last a few seconds that was not related to exertion.  There were no provoking factors.  The Veteran denied wheezing or coughing.  The assessments were dyspnea and atypical chest pain.  A February 2014 VA chest X-ray report provides that the Veteran's lungs were normal.  The impression was normal chest.  A May 2014 VA PFT report includes an impression of normal spirometry with no BD response.  

A May 2014 VA cardiology clinic note provides that the Veteran's shortness of breath had improved, but it was still present.  There were no chest pains, palpitations, dizziness, or syncope.  The Veteran's lungs were clinically clear.  No assessments were noted, and the treating provider wrote that he did not think that the Veteran had coronary artery disease.  According to an October 2014 VA cardiology clinic note, the Veteran's lungs were clinically clear.  

A January 2016 VA hematology note provides that the Veteran still experienced dyspnea, sometimes just while bending over to tie his shoes.  It was noted that his May 2014 PFTs were normal.  There were no respiratory assessments noted.  

According to a February 2016 VA primary care note, the Veteran complained of exertional dyspnea, but no wheezing or cough symptoms.  The Veteran's chest was clear to auscultation.  The assessments included dyspnea, and a chest X-ray showed no active chest disease.  

The Veteran reported to VA cardiology for a follow-up visit regarding chest pains and shortness of breath in March 2016.  The treatment record includes a notation of "? Sickle cell related cardiac/pulmonary disease" and that further tests might be pursued after a CT angiogram.  A March 2016 VA PFT report includes an impression of moderate restrictive ventilator defect consistent with obesity.  The report states that the Veteran's MVV was reduced out of proportion to FEV1, and it was noted that the reduced MVV might have been due to poor effort, cooperation, or neuromuscular disease and that clinical correlation was advised.  Another VA PFT was conducted in June 2016, and according to the report, the Veteran had normal spirometry, lung volumes, and DLCO.  There was no BD response, and MVV was reduced.  It was noted that the markedly-reduced MVV was inconsistent with otherwise normal PFTs and could indicate difficulty with understanding the instructions for the MVV maneuver.  

The Veteran was afforded a VA respiratory conditions examination in June 2016.  As for his pertinent medical history, the Veteran was unaware of ever being diagnosed with bronchitis.  He stated that he first noticed and reported difficulty breathing in 2009 while receiving medical care at the University of South Alabama Sickle Cell Clinic, and he was referred for initial PFTs in October 2009.  The Veteran reported shortness of breath going up stairs and after moderate walking.  He denied ever seeing a pulmonologist, either during or following service.  He denied ever being prescribed medications for his claimed respiratory condition, including inhalers or prednisone.  

The examiner noted that the Veteran's July 2003 report of medical examination was silent for claimed bronchitis, respiratory conditions, and/or residuals, and that the Veteran's lungs and chest were clinically evaluated as normal.  The examiner indicated that the Veteran's immediate post-service medical records were silent for bronchitis, respiratory conditions, and/or residuals.  The examiner referenced a variety of VA and private medical treatment records noting shortness of breath or other respiratory symptoms, diagnoses, or findings, including the February 2009 impression of bronchitis, and multiple PFT reports.  

According to the examination report, the Veteran had no signs or symptoms of any pulmonary conditions.  The Veteran's claimed respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  

The examiner opined that there was no diagnosis of acute or chronic bronchitis, or residuals of bronchitis, as there was insufficient evidence to warrant or confirm such a diagnosis.  The examiner referenced the Veteran's February 2009 diagnosis of bronchitis and wrote that while this was indicative of acute and transient bronchitis (associated with a cold and congestion), which is not uncommon in the general population, there was no evidence of chronicity.  

The examiner considered the Veteran's noted moderate increase in airway resistance, as found in the October 2009 PFT report, but indicated that this was a minimal functional limitation that was not caused by, or otherwise related to, the Veteran's active military service.  The examiner noted that there was no indication of airway resistance until 2009.  The Veteran's July 2003 separation examination report was silent for any findings of airway resistance and/or related residuals, as were immediate post-service medical records.  Additionally, based on subsequent PFTs performed in 2014 and 2016, there was no showing of increased airway resistance, and as such, the October 2009 finding appeared to have resolved.  

The examiner also considered the moderate restrictive ventilator defect consistent with obesity shown on the March 2016 PFT, and noted that it was a minimal functional limitation that was not caused by, or otherwise related to, the Veteran's active military service.  As noted in the PFT report, the defect was consistent with obesity.  Additionally, the Veteran's July 2003 separation examination report was silent for any findings of airway resistance and/or related residuals, as were immediate post-service medical records.  

Finally, the examiner considered the Veteran's subjective reports of exertional dyspnea of uncertain etiology and provided that possible etiology included obesity/BMI causing restrictive airway disease, as provided in the March 2016 PFT report, which specifically notes moderate restrictive ventilatory defect consistent with obesity.  The examiner also referenced the March 2016 VA treatment record noting "? Sickle cell related cardiac/pulmonary disease."  

With respect to the Shedden element of a current disability, the weight of the evidence is against a finding that the Veteran has had a diagnosis of chronic bronchitis at any time during the pendency of the appeal.  In this regard, the Board acknowledges that the Veteran's private medical records include an impression of bronchitis in February 2009 that was based on the Veteran's complaints of a cough, congestion, and cold-type symptoms that had persisted for two to three days.  However, based on the June 2016 VA examination report, the Veteran had no currently-diagnosed respiratory condition.  With respect to bronchitis specifically, there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic bronchitis or its residuals.  As reflected in the VA examination report, the Veteran showed no current symptoms of bronchitis.  The examiner considered the Veteran's February 2009 treatment for bronchitis, but provided that this was an acute and transient occurrence of bronchitis, associated with a cold and congestion, which was not uncommon in the general population.  As such, there was no evidence of chronicity with respect to bronchitis.  Consistent with the examiner's opinion, a review of medical records dated after February 2009 indicates no subsequent diagnoses of, or treatment for, bronchitis, including a variety of treatment records pertaining to respiratory symptoms, such as shortness of breath.  

Based on a review of the examination report, the examiner conducted an examination of the Veteran, considered pertinent medical history, including X-ray and PFT reports, and rendered an opinion regarding pertinent diagnoses based on her medical skill and expertise.  In light of the examiner's conclusion and rationale, the Board finds the examiner's opinion regarding a possible bronchitis diagnosis to be highly probative.  Nieves-Rodriguez, 22 Vet. App. at 301-04.  Additionally, while the Board acknowledges that the Veteran had also been diagnosed with bronchitis in 2006 and 2007, these diagnoses do not raise any doubt as to the examiner's opinion, nor do they otherwise suggest that an additional medical opinion is warranted.  Similar to the Veteran's 2009 instance of bronchitis, the 2006 and 2007 occurrences were associated with cough, cold, and congestion symptoms, and appear to be acute and transient occurrences of bronchitis.  Moreover, these records precede the Veteran's claim for service connection, and therefore, they do not indicate a diagnosis of chronic bronchitis during the pendency of the Veteran's claim.  Thus, in light of the June 2016 examiner's opinion, and the fact that there is no competent evidence of record suggesting a current diagnosis of chronic bronchitis during the course of the appeal, the evidence weighs against a finding that the Veteran has a current diagnosis of bronchitis for the purpose of establishing entitlement to service connection.  Without competent evidence of a current disability, service connection for bronchitis cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability[,] there can be no valid claim.").  

To the extent that the Shedden element of a current disability is satisfied based on the June 2016 examination report, which lists "moderate increase in airway resistance," "restrictive airway disease consistent with obesity," and "subjective exertional dyspnea of uncertain etiology" as diagnoses and/or functional limitations, the Board nevertheless concludes that service connection is not warranted, as the weight of the evidence is against a finding that moderate increase in airway resistance, restrictive airway disease consistent with obesity, or subjective exertional dyspnea of uncertain etiology was caused by, or is otherwise etiologically related to, the Veteran's active military service.  Although the Veteran asserts that his claimed respiratory disorder is the result of his active duty service, this assertion is inconsistent with other, more probative evidence of record, particularly, the June 2016 VA examination report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As detailed above, the Veteran's service treatment records contain no indication that he complained of, or received treatment for, any respiratory symptoms during his active military service.  Consistent with this finding, the Veteran has not articulated, or otherwise suggested, any particular in-service respiratory disease, event, or injury in support of his claim for service connection.  On the contrary, the June 2016 VA examination report reflects that he reported first noticing difficulty breathing in 2009 while receiving medical care at the University of South Alabama Sickle Cell Clinic.  Thus, the record provides no basis for finding that the required Shedden element of an in-service incurrence or aggravation of a disease or injury has been satisfied.  E.g., Shedden, 381 F.3d at 1167.  

Additionally, as documented above, the June 2016 examiner considered the October 2009 PFT finding of moderate increase in airway resistance, which improved with the administration of inhaled bronchodilators.  The examiner opined that the condition had since resolved, noting that subsequent PFTs in 2014 and 2016 did not show increased airway resistance.  While the Board acknowledges that service connection can be granted for disabilities that resolve prior to adjudication, see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), there is no competent medical evidence of record to support a finding that any moderate increase in airway resistance manifested in, or was otherwise the result of, the Veteran's active military service.  The Veteran's service treatment records show no complaints of, or treatment related to, respiratory symptoms.  Additionally, as stressed by the June 2016 examiner, the July 2003 separation report of medical examination is silent for bronchitis, respiratory conditions, and/or residuals, as are the Veteran's immediate post-service medical records.  Consistent with the examiner's opinion, aside from an isolated May 2005 private treatment record noting shortness of breath after running, there are no findings of increased airway resistance or any notations of respiratory symptoms, such as shortness of breath, prior to 2009, which is several years after the Veteran's active military service.  In this regard, the Board notes that evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  With respect to the May 2005 treatment record, the Board finds compelling that the treating physician noted that the Veteran never had any previous history of respiratory problems, which lends further support to the June 2016 examiner's opinion.  Moreover, for the reasons noted above, the Board find the examiner's opinion to be informative, reliable, and highly probative, particularly where, as here, there is no competent medical evidence suggesting that the Veteran's resolved moderate increase in airway resistance was due to his active military service.  As such, the evidence of record weighs against a finding that this condition was caused by, or was otherwise related to, the Veteran's active service.  

In light of the March 2016 PFT impression of moderate restrictive ventilator defect consistent with obesity, the examiner also considered whether any restrictive airway disease was the result of the Veteran's active service and opined that it was not.  Similar to the March 2016 PFT report, the June 2016 examiner characterized the restrictive airway disease as being consistent with obesity.  The examiner stressed that the Veteran's July 2003 report of medical examination on separation from service, in addition to the Veteran's immediate post-service medical records, are silent for bronchitis, respiratory conditions, and/or residuals.  The examiner also highlighted that there was no diagnosis of restrictive airway disease prior to 2016, approximately ten years after the Veteran's separation from active service, which weighs against a finding that this condition is the result of the Veteran's active service.  See id.  Crucially, as there is no competent medical evidence suggesting that moderate restrictive ventilator defect/restrictive airway disease consistent with obesity is due to the Veteran's active service, the Board places significant weight on the June 2016 examiner's reliable and probative opinion and concludes that the evidence of record is against a finding that this condition is etiologically related to the Veteran's active service.  

The Board acknowledges that the record reflects treatment pertaining to shortness of breath throughout the pendency of the appeal.  Nevertheless, the record weighs against a finding that any subjective exertional dyspnea is caused by, or is otherwise related to, the Veteran's active military service.  The Veteran's service treatment records contain no documented diagnoses of, or treatment for, any respiratory condition.  Additionally, there is no objective evidence of record that tends to suggest that any dyspnea is related to the Veteran's active military service.  Moreover, as detailed above, the June 2016 examiner provided that although the etiology of the Veteran's subjective exertional dyspnea was uncertain, the March 2016 PFT report suggested that the possible etiology included the Veteran's obesity/BMI causing restrictive airway disease.  The examiner also referred to the March 2016 VA cardiology note with an assessment of "? sickle cell related cardiac/pulmonary disease," and added that a cardiopulmonary work-up was in progress.  In this regard, the Board notes that although there might be a cardiopulmonary work-up in progress regarding the Veteran's subjective dyspnea and its possible relation to sickle cell disease, no additional medical examination or opinion is warranted, as the Veteran is not service-connected for sickle cell disease, and the evidence of record does not otherwise suggest a connection between the Veteran's active military service and possible sickle cell related cardiac/pulmonary disease.  Thus, to the extent that subjective exertional dyspnea establishes a present disability, the weight of the evidence is against a finding that this condition was incurred in, or is otherwise the result of, the Veteran's active military service.  

In reaching these conclusions, the Board has considered the Veteran's contention that his claimed respiratory disorder is due to his active military service.  As a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, the Board has no reason to doubt that the Veteran experiences shortness of breath.  Nevertheless, determining the cause of the Veteran's shortness of breath, or particular PFT findings, is beyond the scope of lay observation, and as such, a determination as to pertinent diagnoses or etiology requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his claimed respiratory disorder.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, the June 2016 examiner opined that there was no nexus between the Veteran's service and his claimed respiratory disorder, and the examiner's opinions were based on relevant evidence of record, physical examination of the Veteran, and the examiner's medical knowledge and skill.  

In summary, the competent medical evidence of record weighs against a finding that the Veteran has had a diagnosis of chronic bronchitis during the course of the appeal, and it weighs against a finding that a nexus exists between the Veteran's active duty service and moderate increase in airway resistance, restrictive ventilatory defect/restrictive airway disease consistent with obesity, and/or subjective exertional dyspnea.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Entitlement to service connection for depressive disorder is granted, subject to the laws and regulations governing payment of VA compensation.  

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing payment of VA compensation.

Entitlement to service connection for a respiratory disorder is denied.  


REMAND

The Veteran contends that he is entitled to service connection for left eye sickle cell retinopathy and for a back disorder.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board remanded the Veteran's claim for service connection for left eye sickle cell retinopathy in April 2015 to obtain a new VA examination, as it was unclear from the record whether the Veteran's left eye sickle cell retinopathy was a congenital defect or disease.  In pertinent part, if the examiner found that the condition was a defect, he or she was to address whether there was any evidence of a superimposed disease or injury that occurred during service, and whether that superimposed injury was related to the Veteran's current left eye sickle cell retinopathy.  In rendering such decision, the examiner was asked to address an October 2010 letter from private physician Dr. Barnes, and a February 2011 letter from a VA hematologist, both of which suggested that the Veteran's left eye sickle cell retinopathy was exacerbated by prolonged service at high altitudes.  The examiner was also asked to consider the impact, if any, of penetrating oil spilling into the Veteran's eye in January 2006.  In this regard, the Board notes that according to a January 2006 DA Form 2173, Statement of Medical Examination and Duty Status, and a January 2006 treatment record from private physician Dr. Douglas, oil splattered into the Veteran's left eye while working on a truck, and he presented to the emergency room after he continued to experience blurred vision despite flushing his eye with water.  

Following the Board's remand order, the Veteran was afforded a VA eye examination in June 2016.  The examiner indicated that the Veteran's left eye sickle cell retinopathy was a congenital defect, and he opined that it was not aggravated by the Veteran's active military service.  However, as the examiner did not clearly address whether the Veteran's left eye sickle cell retinopathy was subject to any superimposed disease or injury, a supplemental medical opinion is warranted prior to adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, 11 Vet. App. at 271.  

As no VA back examination had been conducted, the Board also remanded the Veteran's claim for service connection for a back disorder for a VA examination to identify pertinent diagnoses and to address the etiology of any diagnosed condition.  The Veteran was afforded a VA back examination in June 2016.  The examiner rendered a diagnosis of chronic lumbar strain, with an onset date of 2006, and he opined that the Veteran's lumbar strain was less likely than not incurred in, or caused by, his active military service.  In support of his opinion, the examiner noted that the Veteran's service treatment records were silent for lumbar strain or for treatment for low back symptoms.  However, a review of the record indicates that in a July 2003 DD Form 2796, Post-Deployment Health Assessment, the Veteran affirmed back pain and muscle aches during his Southwest Asia deployment from April 2003 to June 2003.  In light of this background, an additional medical opinion that addresses the etiology of the Veteran's chronic lumbar strain is warranted before adjudicating his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a supplemental opinion from the examiner who conducted the June 2016 VA eye conditions examination.  If this examiner is no longer available, obtain another opinion from an appropriate medical examiner regarding the Veteran's left eye sickle cell retinopathy.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

The examiner should opine as to whether there is any evidence of a superimposed disease or injury that occurred during service, and whether that superimposed injury is related to the Veteran's current left eye sickle cell retinopathy.  

In rendering this opinion, the examiner should, at a minimum, consider and address the October 2010 letter from Dr. Barnes and the February 2011 letter from the VA hematologist, which suggest that the Veteran's left eye sickle cell retinopathy was exacerbated by prolonged service at high altitudes.  
The examiner should also consider and address the impact, if any, of penetrating oil spilling into the Veteran's eye, as reflected in the Veteran's service treatment records and a January 2006 private treatment record from Dr. Douglas.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested in number (1) above, obtain a supplemental opinion from the examiner who conducted the June 2016 VA back examination.  If this examiner is no longer available, obtain another opinion from an appropriate medical examiner regarding the Veteran's claimed back disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic lumbar strain is etiologically related to his active military service, to include as due to carrying heavy equipment as a mechanic.  
In rendering this opinion, the examiner should, at a minimum, consider and address the July 2003 DD Form 2796, Post-Deployment Health Assessment, located in the Veteran's VA treatment records, which provides that the Veteran reported back pain and muscle aches during his Southwest Asia deployment from April 2003 to June 2003.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims with consideration of all evidence added to the claims file since the issuance of the April 2016 SSOC.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


